DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 19, in the reply filed on September 3, 2021, is acknowledged. Claims 16-18 are withdrawn for being directed to a nonelected invention. The restriction requirement is deemed proper and made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 10, 11, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/175580 Lee et al (cited by US 2018/0045876).
Regarding claim 1, Lee teaches an optical film 10 (paragraph 0045), comprising:
a substrate 120; and
a planarization layer 110 (paragraph 0046);
wherein a plurality of cavities are provided on a surface of the substrate, a cross-sectional area of each of the cavities parallel to a bottom surface thereof increases along a direction away from the bottom surface (figure 1); and
110 is larger than a refractive index of the substrate 120 (paragraph 0046).
Regarding claim 2, Lee teaches that the plurality of cavities are arranged in an array (paragraph 0055, dot arrangement).
Regarding claim 7, Lee teaches that an angle between a side surface of each of the cavities and the bottom surface thereof is in a range between 90° to 105° (paragraph 0049, where the complementary angle is 75°-90°, and 105° is approximately 110°, where the instant specification allows variation of 10%, 11° in this case, for approximate values,). 
Regarding claim 10, Lee teaches that the planarization layer at least fills and levels up the cavities (figure 1).
Regarding claim 11, Lee teaches that a surface of the planarization layer is substantially parallel to the bottom surface of each of the cavities (figure 1, where while the text does not explicitly state that the surface of the planarization layer is parallel to the bottom surface, the figures lend some guidance suggesting that the surfaces would be approximately parallel).
Regarding claim 14, Lee teaches a display substrate comprising the optical film according to claim 1 (paragraph 0011). 
Regarding claim 15, Lee teaches that the display substrate further comprises a color film layer on a side of the substrate away from the cavities (paragraph 0085, where the various layers including a color filter are “stacked in this order”).
Regarding claim 19, Lee teaches a display apparatus comprising the display substrate according to claim 14 (paragraph 0011, LCD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/175580 Lee et al (cited by US 2018/0045876).
Regarding claims 3 and 4, Lee teaches that the cavities each have a shape of a quadrangular polygonal (paragraph 0052, trapezoid) prism (paragraph 0011). Lee does not explicitly teach that the polygons are regular. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape of the polygons to regular polygons since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the shapes of the prisms do not impart patentability to the claim.
Regarding claim 5, Lee teaches that a length L of a side of a positive projection of each of the cavities on the substrate (paragraph 0052, 0.5-30 microns) is substantially equal to a distance L’ between two adjacent cavities on the substrate (paragraphs 0052 and 0054, where L’ is the period P less the length of projection L, which is 5-500 microns (paragraph 0054) – 0.5-30 microns (paragraph 0052) = greater than 0 to 499.5 microns). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 
Regarding claim 6, Lee teaches that L is 0.5-30 microns (paragraph 0052), and L’, as discussed above with respect to claim 5, is greater than 0 to 499.5 microns (paragraphs 0052 and 0054). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of L being 0.5-30 microns reads on the claimed range of 1-5 microns, and the taught range of L’ being greater than 0 to 499.5 microns reads on the claimed range of 1-5 microns. 
Regarding claim 8, Lee teaches that a depth of each of the cavities is in a range of 40 microns or less (paragraph 0053). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 40 microns or less reads on the claimed range of 500 nm to 1 micron. 
Regarding claim 9, Lee teaches that a thickness of the planarization layer is in a range of greater than 40 microns or less (paragraph 0053 and figure 1, where the planarization layer is the height H plus a small amount above the cavities). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 40 microns or less reads on the claimed range of 1-2 microns.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/175580 Lee et al (cited by US 2018/0045876) as applied to claim 1 above, and further in view of US 2014/0021492 Wolk et al.
Regarding claims 12 and 13, Lee teaches that the planarization layer may be made of various polymers, though the planarization layer is not limited to the listed materials (paragraph 0048). Lee does not teach indium tin oxide. Wolk teaches display devices (paragraph 0001), where the ITO material may be used to planarize backfill layer 152 (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the polymeric planarization material of Lee with the ITO planarization material of Wolk because this allows one to omit the extra step of creating a planarization layer followed by the electrode rather than using the ITO electrode as the planarization layer (paragraph 0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781